Libbey, J.
On the 4th day of October, 1873, the plaintiff was a passenger-on defendants’ cars from Kennebunk to Saco. He did not take with him his trunk containing several articles of wearing apparel, but left it at Kennebunk to be forwarded over defendants’ road to Saco on a subsequent day.
On the 6th day of October, 1873, the trunk was delivered to defendants’ agent, at their station at Kennebunk, to be forwarded to the plaintiff at Saco, and was received by said agent for that purpose. There was nothing said about payment for its transportation. The plaintiff called at the defendants’ station at Saco, on that day and for several days after for the trunk, but the defendants’ agent there was not able to find it, and the plaintiff has never received it.
The case is within the authority of Wilson v. Grand Trunk Railway, 56 Maine, 60, and 57 Maine, 138. The defendants were not obliged to carry the plaintiff’s baggage, as he was not a passenger accompanying it; they must be held as receiving it for transportation as merchandise, chai’geable with the duties and liabilities of common carriers with the right to charge a reasonable compensation therefor.
*235The defendants are liable for the value of the trunk and its contents, which is assessed at fifty dollars.
Judgment for the plaintiff for fifty dollars, and interest from October 6,1873.
Appleton, C. J., Dickerson, Barrows, Daneorth and Virgin, JJ., concurred.